DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,926,140. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:




Claim
Application
10,926,140
1
 device for generating smoke comprising: a heater for affecting a temperature change; a signaling component for signaling to a person; software and a processor for executing the software, the processor is coupled to control the heater and the signaling component; a rechargeable battery for powering the device; and a housing for enclosing the battery, the processor, the heater, and the signaling component, wherein the device is configured for generating smoke
A device for generating smoke comprising: a heater for affecting a temperature change; a signaling component for signaling to a person; software and a processor for executing the software, the processor is coupled to control the heater and the signaling component; a rechargeable battery for powering the device; and a housing for enclosing the battery, the processor, the heater, and the signaling component, wherein the device is configured for generating smoke (cl 1)
 
wherein the housing in dimensioned and shaped as a hand-held housing
wherein the housing in dimensioned and shaped as an hand-held housing  (cl 1)
 
and wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating a first status to the person
wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating a first status to the person (cl 17)
2
 wherein the housing is substantially cylinder or cone shaped
wherein the housing in dimensioned and shaped as an hand-held housing and is substantially cylinder or cone shaped (cl 1)
3
further comprising in the housing a battery charger connected for charging of the rechargeable battery
further comprising in the housing a battery charger connected for charging of the rechargeable battery (cl 3)
4
further comprising in the housing a connector for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power
further comprising in the housing a connector for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power (cl 4)
5
further comprising in the housing a battery charger connected for contactless charging of the rechargeable battery
further comprising in the housing a battery charger connected for contactless charging of the rechargeable battery (cl 5)
6
wherein the contactless charging is induction-based, and wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power
wherein the contactless charging is induction-based, and wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power (cl 6)
7
further operative for communication over a wireless network, wherein the signaling component is operative for signaling to a person in response to data received over the wireless network, or wherein the smoke is generated in response to data received over the wireless network
further operative for communication over a wireless network, wherein the signaling component is operative for signaling to a person in response to data received over the wireless network, or wherein the smoke is generated in response to data received over the wireless network (cl 7)
8
wherein the wireless network is a Wireless Personal Area Network (WPAN)
wherein the wireless network is a Wireless Personal Area Network (WPAN) (cl 8)
9
wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard
wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard (cl 9)
10
wherein the wireless network is a Wireless Local Area Network (WLAN)
wherein the wireless network is a Wireless Local Area Network (WLAN) (cl 10)
11
wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard
wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard (cl 11)
12
further comprising an accelerometer attached to the housing for producing an output signal responsive to an acceleration or position of the device
further comprising an accelerometer attached to the housing for producing an output signal responsive to an acceleration or position of the device (cl 12)
13
wherein the signaling component is operative for signaling to a person in response to the output signal, or wherein the smoke is generated in response to the output signal
wherein the signaling component is operative for signaling to a person in response to the output signal, or wherein the smoke is generated in response to the output signal (cl 13)
14
wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer
wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer (cl 14)
15
wherein the output signal is responsive to a magnitude or a direction of the device acceleration or position, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer
wherein the output signal is responsive to the magnitude or the direction of the device acceleration or position, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer (cl 15)
16
wherein the housing further comprising a compartment mechanically secured to the housing for enclosing at least the rechargeable battery and a securely removable cover for covering the compartment, so that when the cover is removed the compartment is accessible at least for replacing the rechargeable battery
wherein the housing further comprising a compartment mechanically secured to the housing for enclosing at least the rechargeable battery and a securely removable cover for covering the compartment, so that when the cover is removed the compartment is accessible at least for replacing the rechargeable battery (cl 16)
17
further comprising in the housing a container for containing a liquid mixture, wherein the smoke is generated by vaporizing the liquid mixture
 further comprising in the housing a container for containing a liquid mixture, wherein the smoke is generated by vaporizing the liquid mixture (cl 50)
18
wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp
wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp (cl 18)
19
wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED)
wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED) (cl 19)
20
wherein the LED is a multi-color LED operative to illuminate in multiple colors
wherein the LED is a multi-color LED operative to illuminate in multiple colors (cl 20)
21
wherein the visible light emitter consists of, or comprises, a numerical display for displaying one or more digits representing a number
wherein the visible light emitter consists of, or comprises, a numerical display for displaying one or more digits representing a number (cl 21)
22
wherein the numerical display comprises, consists of, or uses, seven-segments display
wherein the numerical display comprises, consists of, or uses, seven-segments display (cl 22)
23
wherein the visible light emitter consists of, or comprises, an alphanumeric display for displaying characters, numbers, letters, or symbols
wherein the visible light emitter consists of, or comprises, an alphanumeric display for displaying characters, numbers, letters, or symbols (cl 23)
24
wherein the alphanumeric display is operative to display scrolling, static, or flashing words or characters
wherein the alphanumeric display is operative to display scrolling, static, or flashing words or characters (cl 24)
25
wherein the visible light emitter consists of, or comprises, a flat-panel digital display for displaying graphical or text information
wherein the visible light emitter consists of, or comprises, a flat-panel digital display for displaying graphical or text information (cl 25)
26
wherein the digital display is based on, comprises, or uses, a Liquid Crystal Display (LCD), a Thin-Film Transistor (TFT), or a Field Emission Display (FED) display
wherein the digital display is based on, comprises, or uses, a Liquid Crystal Display (LCD), a Thin-Film Transistor (TFT), or a Field Emission Display (FED) display (cl 26)
27
further comprising an audible signaling component for emitting an audible sound indicating a first status to the person
wherein the signaling component is an audible signaling component for emitting an audible sound indicating a first status to the person (cl 27)
28
wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder
wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder (cl 28)
29
wherein the audible signaling component comprises, or uses, a loudspeaker, and the device further comprises a memory storing the audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound
wherein the audible signaling component comprises, or uses, a loudspeaker, and the device further comprises a memory storing the audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound (cl 29)
30
wherein the audible signaling component consists of, comprises, or uses, a buzzer, a chime, a whistler, or a ringer, and wherein the emitted audible sound comprises a single tone, multiple tones, a melody, or music
wherein the audible signaling component consists of, comprises, or uses, a buzzer, a chime, a whistler, or a ringer, and wherein the emitted audible sound comprises a single tone, multiple tones, a melody, or music (cl 30)
31
further for use with a portable electronic device, the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device
further for use with a portable electronic device, the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device (cl 31)
32
The device according to claim 31, in combination with the portable electronic device
The device according to claim 31, in combination with the portable electronic device (cl 32)
33
wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof
wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof (cl 33)
34
further comprising in the housing a sensor coupled to the processor and operative to produce an output signal responsive to a physical phenomenon
further comprising in the housing a sensor coupled to the processor and operative to produce an output signal responsive to a physical phenomenon (cl 34)
35
wherein the signaling component is operative for signaling to a person in response to the sensor output signal, or wherein the smoke is generated in response to the sensor output signal
wherein the signaling component is operative for signaling to a person in response to the sensor output signal, or wherein the smoke is generated in response to the sensor output signal (cl 35)
36
wherein the sensor is a light sensor, force sensor, or pressure sensor
wherein the sensor is a light sensor, force sensor, or pressure sensor (cl 36)
37
wherein the sensor is a light sensor that comprises one or more photocells
wherein the sensor is a light sensor that comprises one or more photocells (cl 37)
38
further configured for generating a consistent smoke plume
further configured for generating a consistent smoke plume (cl 38)
39
wherein the smoke is generated by vaporizing a mixture
wherein the smoke is generated by vaporizing a mixture (cl 39)
40
further comprising a chimney in the housing, and wherein the smoke is generated by forcing a vaporized mixture to be expelled into a chimney
further comprising a chimney in the housing, and wherein the smoke is generated by forcing a vaporized mixture to be expelled into a chimney (cl 40)
41
further comprising a timer for measuring a time interval, wherein the signaling component is activated or controlled to indicate to the person in response to a measured time interval between two events sensed by the device
further comprising a timer for measuring a time interval, wherein the signaling component is activated or controlled to indicate to the person in response to a measured time interval between two events sensed by the device (cl 41)
42
further comprising an electric motor for affecting physical movement
further comprising an electric motor for affecting physical movement (cl 42)
43
further comprising a controlled component and a controlled switch connected for switching DC power from the rechargeable battery to the controlled component, wherein the switch is connected to be controlled by the processor
further comprising a controlled component and a controlled switch connected for switching DC power from the rechargeable battery to the controlled component, wherein the switch is connected to be controlled by the processor (cl 43)
44
wherein the controlled component comprises, or consists of, the signaling component, wherein the controlled component comprises, or consists of, the heater
wherein the controlled component comprises, or consists of, the signaling component, wherein the controlled component comprises, or consists of, the heater (cl 44)
45
wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers
wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers (cl 45)
46
further comprising a sensor coupled to the processor and operative for generating an output signal responsive to a physical phenomenon, and wherein the switch is activated in response to the sensor output signal
further comprising a sensor coupled to the processor and operative for generating an output signal responsive to a physical phenomenon, and wherein the switch is activated in response to the sensor output signal (cl 46)
47
wherein the controlled component is operative to affect a physical movement
wherein the controlled component is operative to affect a physical movement (cl 47)
48
wherein the controlled component is a motor or a fan
wherein the controlled component is a motor or a fan (cl 48)
49
wherein the housing is substantially shaped in horizontal or vertical cross-section as elongated or oval
wherein the housing is substantially shaped in horizontal or vertical cross-section as elongated or oval (cl 49)
50
wherein the smoke is generated by heating a wire
wherein the smoke is generated by heating a wire (cl 51)
51
wherein the wire comprises, or consists of, a nickel chromium wire
wherein the wire comprises, or consists of, a nickel chromium wire (cl 52)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/Primary Examiner, Art Unit 2689